      Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 1 of 13




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OE NEW YORK



UNITED STATES OF AMERICA,

              V.                                               I9-CR-I03-JLS


SHANE QUAY,                                                                       DIST^^

                            Defendant.
                                                                           DEC     2 2020


                                                                                 DISTRJG
                                  PLEA AGREEMENT                                    —


       The defendant, SHANE QUAY, and the United States Attorney for the Western

District of New York (hereinafter "the government") hereby enter into a plea agreement with

the terms and conditions as set out below.




                    I.     THE PLEA AND POSSIBLE SENTENCE


       I.     The defendant agrees to plead guilty to Count 3 of the Indictment which

charges a violation ofTitle 18, United States Code, Sections 2252A(a)(2)(A) and 2252A(b)(l)

(receipt of child pornography), for which the mandatory minimum term of imprisonment is

5 years and the maximum possible sentence is a term of imprisonment of 20 years, a fine of

$250,000, a mandatory $100 special assessment, and a term of supervised release of at least

five years and up to life. The defendant understands that the penalties set forth in this

paragraph are the minimum and maximum penalties that can be imposed by the Court at

sentencing.
      Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 2 of 13




       2.      The defendant understands that the Court may also impose an assessment of

not more than $35,000 for the offense of conviction pursuant to Title 18, United States Code,

Section 2259A(a)(l), in addition to any other criminal penalty, restitution, or special

assessment.




       3.      The defendant acknowledges that pursuant to Title 18, United States Code,

Section 2259, the Court must order restitution for the full amount of the compensable losses

of the victims as determined by the Court, but no less than $3,000 per victim. The defendant

understands that defendant will not be entitled to withdraw the plea of guilty based upon any

restitution amount ordered by the Court.




       4.      The defendant understands that, if it is determined that the defendant has

violated any of the terms or conditions of supervised release, the defendant may be required

to serve in prison all or part of the term of supervised release, up to 2 years without credit for

time previously served on supervised release, and if the defendant commits any criminal

offense under Chapter 109A, 110 or 117, or Sections 1201 or 1591 of Title 18, United States

Code, for which imprisonment for a term longer than 1 year can be imposed, the defendant

shall be sentenced to a term of imprisonment of not less than 5 years and up to life. As a

consequence, in the event the defendant is sentenced to the maximum term of incarceration,

a prison term imposed for a violation ofsupervised release may result in the defendant serving

a sentence of imprisonment longer than the statutory maximum set forth in               1 of this

agreement.
      Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 3 of 13




       5.     The defendant has been advised and understands that under the Sex Offender

Registration and Notification Act, the defendant must register and keep registration current

in all of the following jurisdictions: where the defendant resides; where the defendant is

employed; and where the defendant is a student. The defendant understands the requirements

for registration include providing the defendant's name, residence address, and the names and

addresses ofany places where the defendant is or will be an employee or student, among other

information. The defendant further understands that the requirement to keep the registration

current includes informing at least one jurisdiction in which the defendant resides, is an

employee, or is a student, not later than three (3) business days after, any change of the

defendant's name, residence, employment, or student status. The defendant has been advised

and understands that failure to comply with these obligations subjects the defendant to

prosecution for failure to register under federal law. Title 18, United States Code, Section

2250, which is punishable by imprisonment, a fine, or both.



       6.     The defendant acknowledges that a conviction in this action may result in the

defendant's civil commitment pursuant to 18 U.S.C. § 4248 as a sexually dangerous person.

The defendant understands that a determination as to whether the defendant will he subject

to civil commitment will be made initially by the Attorney General or the Director of the

Bureau of Prisons at the conclusion of the defendant's term of imprisonment and that the

Court will make the fmal determination in a separate proceeding.
      Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 4 of 13




                       II.     ELEMENTS AND FACTUAL BASIS


       7.     The defendant understands the nature of the offense set forth in T[ 1 of this

agreement and understands that if this case proceeded to trial, the government would be

required to prove beyond a reasonable doubt the following elements of the crime:

       a.     The defendant knowingly received a visual depiction of child pornography as
              defined in Title 18, United States Code, Section 2256(8);

       b.     The visual depiction of such child pornography had been shipped or
              transported in or affecting interstate or foreign commerce using any means or
              facility of interstate or foreign commerce; or had been shipped or transported
              in or affecting interstate or foreign commerce by any means, including by
              computer; and

       c.     The defendant knew the visual depiction constituted child pornography.



                                      FACTUAL BASIS


       8.     The defendant and the government agree to the following facts, which form the

basis for the entry of the plea of guilty including relevant conduct:

       a.     On or about November 6, 2016, in the Western District of New York, the
              defendant received an image of child pornography, as defined in Title 18,
              United States Code, Section 2256(8), of Victim 1, who was 12 years old at the
              time. On or about November 8, 2016, in the Western District of New York, the
              defendant received two images of child pornography, as defmed in Title 18,
              United States Code, Section 2256(8), of Victim 2, who was 13 years old at the
              time. The images were transported in interstate or foreign commerce via the
              Instagram application and received by the defendant. The defendant
              communicated with the minor victims via Instagram for the purpose of
              soliciting them to produce images of child pornography. The defendant knew
              that the images he received constituted child pornography.

       b.     The following electronic devices were seized from the defendant's residence
              and found to contain images and videos of child pornography as defined in
              Title 18, United States Code, Section 2256(8): one (1) Acer Aspire Laptop,
              ■bearing serial no. LU5DE0D1600347C6E41601, which was found to contain
               thirteen images and two videos of child pornography, some of which depicted
              prepubescent children; one (1) Compaq Presario Tower, bearing serial no.
      Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 5 of 13




              MXK4181PW3, which was found to contain fifteen images of child
              pornography, some of which depicted prepubescent children; one (1) Dell
              Insprron Laptop, bearing serial no. 6536C91, which was found to contain
              approximately two videos of child pornography, which depicted prepubescent
              children; and one (1) LG G4 cellphone, bearing serial no. 602CYCV0219059,
              which was found to contain approximately one-hundred and twenty-six images
              and one video of child pornography, some of which depicted prepubescent
              children.


       c.     Some of the images of child pornography depicted prepubescent minors or
              minors under the age of 12 years of age, as well as sadistic or masochistic
              conduct sex abuse images. The defendant possessed a total of 587 images of
              child sex abuse images, and admitted to agents that he distributed child sex
              abuse images.




                             m.   SENTENCING GUIDELINES


       9.     The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).



                                  BASE OFFENSE LEVEL


       10.    The government and the defendant agree that Guidelines § 2G2.2(a)(2) applies

to the offense of conviction and provides for a base offense level of22.



                        SPECIFIC OFFENSE CHARACTERISTICS
                            U.S.S.G. CHAPTER 2 ADJUSTMENTS


       11.    The government and the defendant agree that the following specific offense

characteristics do apply:

       a.     the two level increase pursuant to Guidelines § 2G2.2(b)(2) [the material
              involved a prepubescent minor or a minor who had not attained the age of 12
              years];
      Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 6 of 13




       b.     the four level increase pursuant to Guidelines § 2G2.2(b)(4)(A) [the offense
              involved sadistic or masochistic conduct or other depictions of violence];

       c.      the five level increase pursuant to Guidelines § 2G2.2(b)(5) [the defendant
              engaged in a pattern of activity involving the sexual abuse or exploitation of a
              minor];

       d.     the two level increase pursuant to Guidelines § 2G2.2(b)(6) [the offense
              involved the use of a computer or an interactive computer service for receipt of
              the material, or for accessing with intent to view the material]; and

        e.    the four level increase pursuant to Guidelines § 2G2.2(b)(7)(C) [the offense
              involved at least 300 images, but fewer than 600 images].




                              ADJUSTED OFFENSE LEVEL


       12.    Based on the foregoing, it is the understanding of the government and the

defendant that the adjusted offense level for the offense of conviction is 39.



                          ACCEPTANCE OF RESPONSIBILITY


       13.    At sentencing, the government agrees not to oppose the recommendation that

the Court apply the two (2) level decrease of Guidelines §3El.l(a) (acceptance of

responsibility) and further agrees to move the Court to apply the additional one (1) level

decrease of Guidelines § 3El.l(b), which would result in a total offense level of 36.



                           CRIMINAL HISTORY CATEGORY


       14.    It is the understanding of the government and the defendant that the

defendant's criminal history category is I. The defendant understands that if the defendant is

sentenced for, or convicted of, any other charges prior to sentencing in this action the

defendant's criminal history category may increase. The defendant understands that the
      Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 7 of 13




defendant has no right to withdraw the plea of guilty based on the Court's determination of

the defendant's criminal history category.




          GUIDELINES' APPLICATION. CALCULATIONS AND IMPACT


       15.    It is the understanding of the government and the defendant that, with a total

offense level of 36 and criminal history category ofI, the defendant's sentencing range would

be a term of imprisonment of 188-235, a fine of $40,000 to $400,000, and a period of

supervised release of 5 years to life. Notwithstanding this, the defendant understands that at

sentencing the defendant is subject to the maximum penalties set forth in T) 1 ofthis agreement



       16.    The government and the defendant agree to the Sentencing Guidelines

calculations set forth in this agreement and neither party will advocate or recommend the

application of any other Guideline, or move for any Guidelines departure, or move for or

recommend a sentence outside the Guidelines, except as specifically set forth in this

agreement. A breach of this paragraph by one party will relieve the other party of any

agreements made in this plea agreement with respect to sentencing motions and

recommendations. A breach of this paragraph by the defendant shall also relieve the

government from any agreements to dismiss or not pursue additional charges.



       17.    The defendant understands that the Court is not bound to accept any

Sentencing Guidelines calculations set forth in the agreement and the defendant will not be

entitled to withdraw the plea of guilty based on the sentence imposed by the Court.
      Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 8 of 13




                           IV.    STATUTE OF LIMITATIONS


       18.    In the event the defendant's plea of guilty is withdrawn, or conviction vacated,

either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral

attack or otherwise, the defendant agrees that any charges dismissed pursuant to this

agreement shall be automatically reinstated upon motion of the govemment and further

agrees not to assert the statute oflimitations as a defense to any federal criminal offense which

is not time barred as of the date of this agreement. This waiver shall be effective for a period

of six months following the date upon which the withdrawal of the guilty plea or vacating of

the conviction becomes final.




                                      V.      REMOVAL


       19.    The defendant represents that he is a citizen of the United States. However, if

the defendant is not a citizen ofthe United States the defendant understands that if convicted,

the defendant may be removed from the United States, denied citizenship, and denied

admission to the United States in the future.




                VI.    GOVERNMENT RIGHTS AND RESERVATIONS


       20.    The defendant understands that the government has reserved the right to:

       a.     provide to the Probation Office and the Court all the information and
              evidence in its possession that the government deems relevant
              concerning the defendant's background, character and involvement in
              the offense charged, the circumstances surrounding the charge and the
              defendant's criminal history;

       b.     respond at sentencing to any statements made by the defendant or on
              the defendant's behalf that are inconsistent with the information and
              evidence available to the government;
      Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 9 of 13




       c.     advocate for a specific sentence consistent v^ith the terms of this
              agreement including the amount of restitution and/or a fine and the
              method of payment; and

       d.     modify its position with respect to any sentencing recommendation or
              sentencing factor under the Guidelines including criminal history
              category, in the event that subsequent to this agreement the government
              receives previously unknown information, including conduct and
              statements by the defendant subsequent to this agreement, regarding the
              recommendation or factor.




       21.    At sentencing, the government will move to dismiss the open counts of the

Indictment in this action.




       22.    The defendant agrees that any financial records and information provided by

the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney's Office for use in the collection of any unpaid fmancial obligation.




                             Vn.   APPEAL RIGHTS


       23.    The defendant understands that Title 18, United States Code, Section 3742

affords a defendant a limited right to appeal the sentence imposed. The defendant, however,

knowingly waives the right to appeal and collaterally attack any component of a sentence

imposed by the Court which falls within or is less than the sentencing range for imprisonment,

a fine and supervised release set forth in Section III, T[ 15, above, notwithstanding the manner

in which the Court determines the sentence. In the event of an appeal of the defendant's

sentence by the government, the defendant reserves the right to argue the correctness of the

defendant's sentence.
     Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 10 of 13




       24.     The defendant understands that by agreeing not to collaterally attack the

sentence, the defendant is waiving the right to challenge the sentence in the event that in the

future the defendant becomes aware ofpreviously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant's sentence.



       25.     The government waives its right to appeal any component of a sentence

imposed by the Court which falls within or is greater than the sentencing range for

imprisonment, a fine and supervised release set forth in Section III, ^1 15, above,

notwithstanding the manner in which the Court determines the sentence. However, in the

event of an appeal from the defendant's sentence by the defendant, the govemment reserves

its right to argue the correcmess of the defendant's sentence.



                             Vin. COMPUTER FORFEITURE


       26.     The defendant agrees to criminally forfeit to the United States voluntarily all of

his right, title and interest to any and all assets which are subject to forfeiture pursuant to Title

18, United States Code, Sections 2253(a)(1) and (a)(3). These assets include:

       a.      One     (1)    Acer     Aspire       Laptop,    bearing     serial   number
               LU5DE0D1600347C6E41601;

       b.      One    (1)    Compaq      Presario     Tower,    bearing    serial   number
               MXK4181PW3;

       c.      One (1) Dell Inspiron Laptop, bearing serial number 6536C91; and

       d.      One (1)LG G4 cellphone, bearing serial number 602CYCV0219059.




                                                 10
     Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 11 of 13




       27.     The Forfeiture and Judgment of the above listed property will be referenced in

the PRELIMINARY ORDER OF FORFEITURE and the defendant waives any rights or

interest in those items which the defendant may still possess or for which the defendant may

have any claim. The defendant hereby waives any other notice of such Order.



       28.     The defendant knowingly, intelligently, and voluntarily waives his right to a

jury trial on the forfeiture of the assets. Defendant knowingly, intelligently, and voluntarily

waives all constitutional, legal and equitable defenses to the forfeiture of these assets in any

proceeding, including any jeopardy defense or claim of double jeopardy, whether

constitutional or statutory, as to this criminal proceeding or any related civil or administrative

proceeding. Defendant further agrees to waive any claim or defense under the Eighth

Amendment to the United States Constitution, including any claim ofexcessive fine regarding

the forfeiture of assets by the United States.



       29.     The defendant agrees that forfeiture of the aforementioned properties as

authorized herein shall not be deemed an alteration of the defendant's sentence. Forfeiture of

the defendant's assets shall not be treated as satisfaction of any fine, restitution, cost of

imprisonment, or any other penalty this court may impose upon the defendant in addition to

forfeiture.




       30.     The defendant agrees to the entry of orders offorfeiture for the aforementioned

assets and waives the requirements of Rules 32.2 and 43(a) of the Federal Rules of Criminal

Procedure regarding notice of the forfeiture in the charging instrument, announcement of the




                                                 11
     Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 12 of 13




forfeiture at sentencing, and incorporation of the forfeiture in the judgment. Defendant

acknowledges that he understands that the forfeiture of assets is part ofthe sentence that may

be imposed in this case and waives any failure by the court to advise him of this, pursuant to

Rule ll(b)(l)(J) of the Federal Rules of Criminal Procedure, at the time his guilty plea is

accepted.




       31.    The defendant freely, voluntarily, knowingly, and intelligently waives any right

to appeal or collaterally attack any matter in connection with the forfeiture of assets as

provided in this agreement.



                 IK.    TOTAL AGREEMENT AND AFFIRMATIONS


       32.    This plea agreement represents the total agreement between the defendant,

SHANE GUAY, and the government. There are no promises made by anyone other than

those contained in this agreement. This agreement supersedes any other prior agreements,

written or oral, entered into between the government and the defendant.

                                                  JAMES P. KENNEDY, JR.
                                                  United States Attorney
                                                  Western District of New York



                                           BY;                         Oi •
                                                  MEGHAN'A. TOKASH
                                                  Assistant United States Attorney

                                                  Dated: December          . 2020




                                             12
     Case 1:19-cr-00103-JLS-HKS Document 60 Filed 12/02/20 Page 13 of 13




       I have read this agreement, which consists of pages 1 through 13. I have had a ftxll

opportunity to discuss this agreement with my attorney, JEFFREY T. BAGLEY, AFPD. I

agree that it represents the total agreement reached between me and the government. No

promises or representations have been made to me other than what is contained in this

agreement. I understand all of the consequences of my plea of guilty. I fully agree with the

contents of this agreement. I am signing this agreement voluntarily and of my own free will.




SHANE GUA                                        JEFEJ^YY.BAGLEY,AFPD
Defendant                                        Attorney for the Defendant

Dated: December ^ . 2020                         Dated: December        _, 2020




                                            13
